   Case 4:17-cv-01977-MWB-MA Document 104 Filed 05/29/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HECTOR VARGAS TORRES,                          No. 4:17-CV-01977

           Plaintiff,                          (Judge Brann)

     v.

CAPT. B. HARRIS, et al.,

           Defendants.

                                 ORDER

                               MAY 29, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Plaintiff’s motions for summary judgment, Docs. 69 and 81, are
          DENIED;

    2.    Defendants’ motion for summary judgment, Doc. 90, is GRANTED;

    3.    Plaintiff’s state law claim of negligent failure to intervene is
          DISMISSED WITHOUT PREJUDICE for lack of jurisdiction
          pursuant to 28 U.S.C. § 1367(c)(1);

    4.    The Clerk of Court is directed to ENTER JUDGMENT in favor of
          Defendants and as against Plaintiff on all claims remaining; and

    5.    The Clerk of Court is directed to CLOSE this matter.

                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
